Almand, Chief Justice.
This appeal is from an order denying a motion for a new trial on the general grounds in a proceeding to probate a will in solemn form wherein a caveat was filed by the appellants on the ground that the testator did not have the necessary testamentary capacity to execute a will on the date the purported will was executed. On the trial of the case before the court and a jury there was a conflict in the evidence on the issue of mental capacity of the testator to execute a will and the evidence was sufficient to support a verdict in favor of the propounder. It was not error to overrule the caveator’s motion for a new trial on the general grounds.

Judgment affirmed.


All the Justices concur.